Citation Nr: 1211485	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for allergic rhinitis. 
 
3.  Whether new and material evidence has been submitted to reopen the claim for service connection for sinusitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an increased rating for hiatal hernia, rated as noncompensable prior to March 12, 2009 and 10 percent disabling on and after March 12, 2009.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The Board notes that additional evidence has been associated with the record since the September 2010 Supplemental Statement of the Case (SSOC).  However, in April 2011 the Veteran waived RO consideration of the evidence in the first instance.  

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disability and entitlement to service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for allergic rhinitis was last denied in an August 1994 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  No material evidence relating to allergic rhinitis has been added to the record since the August 1994 decision. 

3.  Service connection for sinusitis was last denied in an August 1994 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record since the August 1994 decision denying service connection for sinusitis is not cumulative or redundant of the evidence previously of record.  

5.  Tinnitus was not manifest in service and is not otherwise attributable to service.  

6.  In September 2010 correspondence, the Veteran stated that he wished to withdraw the appeal for a higher rating for hiatal hernia. 


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service connection for allergic rhinitis is final.  New and material evidence to reopen the claim for service connection for allergic rhinitis has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The August 1994 rating decision denying service connection for sinusitis is final.  New and material evidence to reopen the claim for service connection for sinusitis has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for withdrawal of the appeal for an increased rating for hiatal hernia, rated as noncompensable prior to March 12, 2009 and 10 percent disabling on and after March 12, 2009 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 , 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in April 2005.  

Although the letter provided adequate notice with respect to the evidence necessary to establish a claim for service connection and to reopen previously denied claims for service connection, it did not provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  See Dingess, supra.  Despite the inadequate notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board concludes below that the preponderance of the evidence is against the claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

Moreover, in July 2011, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection for tinnitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As explained in detail below, the evidence does not indicate that the Veteran has tinnitus that is related to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In August 1993, the Veteran submitted a claim for service connection for allergic rhinitis and sinusitis.  In a December 1993 rating decision, service connection was denied.  The RO found that, while treated in service, the evidence showed that rhinitis was a temporary condition which resolved with treatment and with no chronic residual functional impairment clinically demonstrated at separation from service.  With regard to sinusitis, the RO found that while treated in service the evidence showed that sinusitis was a temporary condition which resolved with treatment and with no chronic residual functional impairment clinically evident at separation from service.  The Veteran was notified of the denial in January 1994.  

In an August 1994 rating decision, service connection was again denied for allergic rhinitis and sinusitis.  The RO found that, while treated in service, the evidence showed that rhinitis and sinusitis were temporary conditions which resolved with treatment and with no chronic residual functional impairment clinically demonstrated either at separation from service or on recent examination.  The RO noted that recent examination was entirely negative for objective clinical findings of rhinitis and/or sinusitis.  The Veteran was notified of the denial in August 1994.  He neither appealed the August 1994 decision nor submitted new and material evidence within the one year appeal period, and the decision became final.  

At the time of the last final denial, the record contained service treatment records which showed treatment for allergic rhinitis in November 1974 and sinus complaints/treatment on several occasions.  The record also contained the March 1994 VA examination which noted that the Veteran had lifelong allergic problems and that he had allergic rhinitis and sinusitis but he was not having any significant problems at that time.  The Veteran's August 1993 claim for compensation was also of record.  

Since the last final denial in August 1994, the Veteran has submitted a June 2001 treatment record showing complaints of nasal congestion and a sinus infection of a five day duration; a September 2004 record showing complaints of sinus pressure of three days; and an October 2004 record which assessed sinusitis unresolved and noted that the Veteran was still having problems with his sinuses.  Treatment records in October 2007 reveal that the Veteran is on medication for cough and congestion.  Examination in March 2009 showed that his sinuses were nontender.  There was no septal deviation but there was nasal congestion.  

Via various statements the Veteran has related that he was treated many times for congestion and sinus problems in service.  Per the Veteran, while he did not have any symptoms during his examination in 1994, he continually had problems during service that was worse than when he entered into service.  He expressed having continued sinus problems since discharge and that he was on permanent medication.  

In his July 2011 hearing, the Veteran stated that he did not know the difference between rhinitis and sinusitis.  He believed that he did not have sinus treatment until at least a year after entering service.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for allergic rhinitis has not been submitted.  The Veteran's claim for service connection for allergic rhinitis was previously denied on the basis that allergic rhinitis was a temporary condition in service which resolved with treatment and with no chronic residual functional impairment clinically demonstrated either at separation from service or on recent examination.  At the time of the last final denial, the record contained evidence of treatment for allergic rhinitis during service on a single occasion.  Aside from his lay statements, the Veteran has not submitted any evidence that shows current treatment, complaints and/or diagnoses of allergic rhinitis.  While there have been complaints of nasal congestion since the last final denial, the record is devoid of any link between the nasal congestion and allergic rhinitis.  We also note that while it is shown that the Veteran is taking medication, nothing in the record shows that he was prescribed medication for rhinitis.  Rather, medication for coughing and decongestion is shown.  

We recognize that the Veteran has expressed that he has had congestion and sinus problems in service.  He also stated that he has had problems on and off since service discharge and that he was placed on different medications to clear up his problems.  However, we note that he also stated that he did not know the difference between the rhinitis and sinusitis.  While the Veteran has rendered statements regarding his belief that he currently has rhinitis, we find that such statements do not constitute new and material evidence.  In this regard, while the Veteran is competent to report cold symptoms to include congestion, he is not competent as a lay person to say whether or not he has allergic rhinitis.  The Board finds that the question of whether his cold like symptoms are specific to allergic rhinitis to be beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on this medical matter.  

In light of the foregoing, the Board concludes that new and material evidence has not been presented to reopen the claim for service connection for allergic rhinitis.  Stated differently, service connection for rhinitis was denied in the past because it was found that rhinitis was a temporary condition which resolved with treatment and with no chronic residual functional impairment clinically demonstrated either at separation from service or on recent examination.  No material facts have changed.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for sinusitis has been submitted.  In this regard, the Veteran's claim for service connection for sinusitis was previously denied on the basis that sinusitis was a temporary condition in service which resolved with treatment and with no chronic residual functional impairment clinically demonstrated either at separation from service or on recent examination.  At the time of the last final denial, the record contained evidence that the Veteran was treated for sinus problems during service but on examination in March 1994 he did not have any significant problems.  

The evidence received since the last final denial consists of medical records which show sinus complaints and treatment.  A history of sinus infections has also been reported in his more recent examinations.  We also note that the record shows active medication for cough and decongestion.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial, i.e. no chronic residual functional impairment clinically demonstrated on examination, the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  

SERVICE CONNECTION

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for tinnitus.  After review of the record, the Board finds against the claim.  

Service treatment records reveal that the ears were normal at separation.  The Veteran also denied ear trouble at that time.  Post service treatment records reveal that the Veteran denied tinnitus in a February 1994 audiological examination.  In his July 2011 hearing, the Veteran stated that during service he was a diesel mechanic and that they would go to gunnery sites while the M-1s were firing to repair tanks.  His wife expressed in a March 2011 statement that when the Veteran came back from his first tour in 1978 he related to her that he had ringing in his ears.  Per his wife, the Veteran continues to need background noise to block it out.  Via various statements the Veteran has related that he has had ringing in his ears since about 1975.  He expressed that he worked on tanks and other diesel engines while in service.  He claimed that he never knew what the ringing was called or knew it was a claimable condition.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report ringing in his ears and the circumstances surrounding such.  However, as explained below, we find that the more probative evidence is against the finding that he has tinnitus that is related to service.

To the extent that the Veteran asserts that he has tinnitus that is related to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with the other (lay and medical) evidence of record.  Tinnitus is not shown in the record until his February 2005 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (1993) and the initial reported symptoms in approximately 2005 (a 12-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, he denied related symptoms at separation and at that time his ear examination was normal.  Furthermore, he denied tinnitus when seen in 1994.  The Board is not presented with silence alone.  

To the extent that the Veteran argues that his tinnitus started in service and continued, we find against this assertion.  In this regard, we note that when the Veteran filed his original claim for benefits, on VA Form 21-526, in August 1993, he did not file a claim for tinnitus.  In fact, when examined in February 1994 he denied tinnitus.  The Veteran has indicated that his tinnitus dates back to service but it seems unlikely that he would file a claim for other disabilities and not mention a continuing problem with tinnitus or related symptomatology at that time.  We find it not credible that he would file a claim for other disabilities and not for ongoing tinnitus if he were experiencing continuity.  

We recognize that the Veteran maintains that he did not know what the ringing in his ears was called until recently.  However, we note that he specifically denied ear trouble at separation.  Also, in the February 1994 audiological examination he did not mention any related symptomatology but denied tinnitus.  Even if the Veteran did not know the correct name for the ringing in his ears, the record shows that when examined he failed to mention any related symptomatology.  Even if we accepted that he did not understand the term tinnitus, he was provided an opportunity to complain of ringing in his ear, and did not complain.  The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the normal separation examination, his denial of related symptoms at separation, his failure to include his claim in his original claim for compensation and his denial of symptoms in 1994.  

For the reasons stated above, we also find his wife's statement lacks probative value.  To that end, while his wife relates that the Veteran told her that he had ringing in his ears when he returned from his tour of duty in 1978, the evidence shows that the Veteran denied ear trouble at separation and he specifically denied tinnitus in a February 1994 audiological examination.  We find that Veteran's denial of symptoms at separation and his statements during examination for treatment purposes to be more probative than the more recent statements offered by his wife for compensation purposes.  

In summary, the preponderance of the evidence is against the grant of service connection for tinnitus.  Accordingly, the claim is denied.  

RATINGS 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In September 2010, the Veteran expressed that he wished to withdraw the appeal for the evaluation of the hiatal hernia.  Per the Veteran, the increase to 10 percent disabling was a sufficient rating.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for a higher rating for hiatal hernia.  


ORDER

The application to reopen the claim for service connection for allergic rhinitis is denied.  

The application to reopen the claim for service connection for sinusitis is granted.  

Service connection tinnitus is denied.  

The claim for an increased rating for hiatal hernia, rated as noncompensable prior to March 12, 2009 and 10 percent disabling on and after March 12, 2009 is dismissed.  


REMAND

Having reopened the claim for service connection for sinusitis, we find that further development is needed for proper adjudication of the claim.  In this regard, service treatment records reveal a January 1975 notation of sinus.  Chronic sinusitis was assessed in April 1976.  The Veteran was treated for complaints of sinus congestion in June 1980.  Examination in June 1989 showed that the sinuses were normal.  An assessment of sinus congestion was given in May 1992.  In August 1992, the Veteran complained of sinus drainage and a cold of two days.  Sinus non tender to palpation was noted.  At separation, examination revealed the sinuses were normal.  The Veteran also denied sinusitis at that time. 

When he was examined in 1994 it was noted that the Veteran had lifelong allergic problems and that he had sinusitis but he was not having any significant problems at that time.  Treatment record since June 2001 show complaints and treatment for sinus problems.  It is also shown that the Veteran is actively on medication for coughing and decongestion.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  Id.  

With respect to the third factor above, the U.S. Court of Appeals for Veteran's Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the evidence shows a current disability and in service treatment for sinus problems.  In light of the Veteran's statements, service treatment records and current records showing continued treatment for sinus problems, we find that a VA compensation and pension examination and opinion is needed before the issue of service connection can be decided.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

The Veteran has also appealed the denial of service connection for a left knee disability.  In this case, service connection for a left knee disability was denied in an August 1994 rating decision.  The Veteran was notified of the denial in August 1994.  He neither appealed the August 1994 decision nor submitted new and material evidence within the one year appeal period, and the decision became final.  

The Veteran filed a claim for service connection for patellofemoral pain syndrome left knee in February 2005.  In a September 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for a left knee disability.  

Although the Veteran was issued a notice letter in April 2005, a review of the record discloses that he has not received the notice to which he is entitled under 38 U.S.C.A. § 5103(a).  In the context of a claim to reopen, such notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  A notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the April 2005 letter gave notice regarding the claims to reopen for allergic rhinitis and sinusitis, it did not address the application to reopen the claim for entitlement to service connection for a left knee disability.  As such, a remand is warranted so that the Veteran can receive 38 U.S.C.A. § 5103(a)-compliant notice that explains the reason for the last final denial and complies with all the requirements of Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his sinusitis.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis (es).  If a sinus disability is diagnosed, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present diagnosed sinus disability is related to service to include the in service manifestations.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatments, any post-service diagnoses, lay statements and testimony of the Veteran.

2.  Send the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter regarding the claim to reopen service connection for a left knee disability based on new and material evidence.  The letter should note why service connection was previously denied in August 1994 and include the information necessary to substantiate the underlying claim on the merits pursuant to all applicable laws and regulations.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The issues on appeal should then be readjudicated.  If the claims remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


